Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 was filed after the mailing date of the Non-Final Rejection on 2/2/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Regarding the applicants arguments directed at rejection of claims 1-20 under 35 U.S.C. 101, the examiner respectfully withdraws the rejection in light of the amendment. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is deemed to be allowable because neither Stein et al. (US 20140297739 A1) nor Burris et al. (US 20060112076 A1) nor Yao et al. (US 20170289090 A1) nor Rodriguez et al. (US 20180367483 A1) nor Agrawal (US 20150245097 A1) nor Peterson et al. (US 20160094888 A1) nor Girish et al. (US 20140280626 A1) nor Buryak (US 20150127748 A1) nor Luu (US 20130332523 A1) nor teaches  nor the combination teach or suggest the limitations of the independent claim.
More specifically none of the above recited art nor the combination, teach “determining that the first content item is associated with multiple categories of content presented in a graphical user interface; in response to determining that the first content item is associated with the multiple categories of content presented in the graphical user interface, determining that the user accesses content from a first category of the multiple categories of content more often than a second category of the multiple categories of content, the first category comprising reactions from friends; associating the first content with the first 
Stein teaches retrieving, by one or more processors (0090- system processors), a plurality of content items (media previews); ([0031; 0051] using the social graph to determine content that was viewed by the users friends, where the edges and nodes comprise data objects [0078]; determining by the social networking application media previews (equivalent to content) that are trending on the social networking system) identifying a list of friends (social network friends graph) of a user on a messaging application (social media application with messaging capabilities); (0031; social network graph indicating friendships; [0018]; a social networking system providing messaging; [0025]; social networking network application with a user interface; [0051] using the social graph to determine content that was viewed by the users friends) obtaining reaction data (liked or viewed) for each friend in the list of friends, (0066-0071; determining the number of users that liked or viewed (equivalent to reaction data) a specific media preview) the reaction data identifying a set of content items to which respective ones of the friends in the list of friends reacted; (0065-0074; the coefficients calculated for each media preview (equivalent to set of content) based on the number of friends that reacted to (such as liked the video) the video) selecting, based on the reaction data, a first content item in the plurality of content items that is included in the set of content items to which respective ones of the friends in the list of friends reacted; ([0074 & 0084]; A predetermined number of the top-ranked media previews 330 may then be presented to the user as recommended media content 420 in media preview landing page 410; if the content is presented to the user then it must have been selected) and presenting the first content item to the user in a presentation arrangement of a graphical user interface ([0074 & 0085]; A predetermined number of the top-ranked media previews 330 may then be presented to the user as recommended media content 420 in media preview landing page 410) wherein 
Though Stein teaches the categorizing the user preferences, and associating it with different content, but does not include displaying the same content into multiple display areas, and therefore does not disclose “determining that the first content item is associated with multiple categories of content presented in a graphical user interface; in response to determining that the first content item is associated with the multiple categories of content presented in the graphical user interface, determining that the user accesses content from a first category of the multiple categories of content more often than a second category of the multiple categories of content, the first category comprising reactions from friends; associating the first content with the first category instead of the second category in response to determining that the user accesses content from the first category more often than the second category; and presenting the first content item to the user in a presentation arrangement of the graphical user interface in a first region corresponding to the first category together with other content items presented in a second region corresponding to the second category” in the context presenting content based on the reaction data of friends from a messaging application.
Burris teaches A computer implemented method for providing web information processing services over a network, the method comprising: automatically scanning at least one data feed for content relevant to a first subject category and automatically associating relevant content found as a result of the scanning with the first subject category, the first subject category pre-selected by a first web user having a first terminal operatively coupled to the network; filtering unrelated content from the first subject category; creating a first domain including results of the associating, and associating the first domain with the first web user, the first domain including web link based upon at least one of a centralized taxonomy and the first web user's personalized taxonomy; publishing the first domain as a syndicatable data feed over a network; scanning at least one data feed for content relevant to a second subject category, the at least one data feed including the first domain; associating relevant content found as a result of the 
Though Burris teaches bringing content from two different subjects into one domain or feed, but does not teach not associating a content with a subject, but displaying the content in the subject feed, and therefore does not disclose “determining that the first content item is associated with multiple categories of content presented in a graphical user interface; in response to determining that the first content item is associated with the multiple categories of content presented in the graphical user interface, determining that the user accesses content from a first category of the multiple categories of content more often than a second category of the multiple categories of content, the first category comprising reactions from friends; associating the first content with the first category instead of the second category in response to determining that the user accesses content from the first category more often than the second category; and presenting the first content item to the user in a presentation arrangement of the graphical user interface in a first region corresponding to the first category together with other content items presented in a second region corresponding to the second category” in the context presenting content based on the reaction data of friends from a messaging application.
Yao teaches wherein the reaction data identifies a type of reaction, ([0217] the system determines that a user’s friends have commented and liked a specific content) the type of reaction including at least one of a comment received from a friend, ([0217] a comment by a friend on a specific content) a play 
Rodriguez teaches presenting a transport bar (time bar) in the video player ([0219] time bar of the media being displayed (equivalent to the video player))the transport bar including representations of friends of the user (markers or icons) that reacted (commented) to the first content item, ([0219] users and friends comments can be displaying on the time bar as an icon; [0103] where the icons used may be a user icon; [0040] where group members can view the comments by other group members) the representations of the friends being positioned along the transport bar at respective play positions during which the friends reacted to the first content item ([0219] icons on the time bar (equivalent to positioned along the transport bar) of the media content when a comment was placed)
Agrawal teaches further comprising: while the content associated with the first content item is presented in the video player, ([0028 & Fig 1] while the content is being displayed) receiving a gesture from the user on a screen presenting the content;  ([0028] receiving gesture input from the user on the screen) receiving a reaction from the user while the content associated with the first content item is presented in the video player in response to receiving the gesture; ([0028] receiving free form input/comment (equivalent to reaction) associated with a time point of the content) and storing the received reaction along in association with a current play position in the content that was presented when the reaction from the user was received.  ([0028] storing the free form comment in association with a time point associated with the content)
Peterson teaches wherein the transport bar (progress bar) fades away automatically after a specified time period, ([0111] progress bar fades away after a period of time) wherein the transport bar is revealed in response to receiving a user request to pause presentation of the content, ([0111; 0122] the progress bar reappears in response to user input, such as a remote control for media playback, the examiner points out that media playback controls include pause, play, fastfroward etc;) and wherein the video Attorney Docket No. 4218.868US174 Client Ref. No. P01224-USIplayer identifies a second content item for which content will be presented following presentation 
Girish teaches further comprising: receiving a user input comprising a response to the first reaction while the content continues to be played back; (0013; 0019-0021; 0023; Alice while viewing Bobs video inserts a comment or records a video (equivalent to reaction) at a specific time point, Bob then receives the response email, and then further (comments or records a video (equivalent to user input comprising a response)) on the comment or video produced by Alice (the reaction) and transmitting the response to the first friend as a chat message via the messaging application in response to receiving the user input (0013; 0019-0023; transmitting a reply email (equivalent to messaging) of a response by Bob, to Alice’s comment or video response, to Bobs original video; [0044] software application (equivalent application)
Buryak teaches presenting, on the graphical user interface of the messaging application, a plurality of content navigation options, (0033; Fig 1 -110; a social media user interface with messaging capabilities (equivalent to UI of the messaging application); and navigation options seen in Fig 1) a first of the plurality of content navigation options includes a map option,(0036; 0052; the system includes a link map option in suggestion column 206) a second of the plurality of content navigation options includes a chat option, (0033; Fig 1 -110; chat navigation option 110) a fourth of the plurality of content navigation options includes a community content option, (0033; Fig 1-108; the user can select from navigation controls 108 to filter viewing content that is by a specific group such a college (equivalent to community content)) and a fifth of the plurality of content navigation options includes a content browsing option; (0033; Fig 1-108; the user can select from navigation controls 108 to filter viewing content that by friends (equivalent to content browsing options)) receiving a user selection of the fifth of the plurality of content navigation options; (0033; 0061-0062; Fig 1-108; when the user filters content from friends by selecting through the navigation controls on the user interface) and presenting the first content item in response to receiving the user selection of the fifth of the plurality of content navigation options (0033; 
Luu teaches wherein each of the plurality of presentation arrangements presents content items with different levels of detail, ([0020] social media content is presented in a newsfeed as a vertical or horizontal stream; See Fig 5A; 5C; where displayed in tile format; ) wherein a first presentation arrangement presents content items with a first level of detail, (Fig 5A; arrangement and display of larger images (equivalent to a first presentation arrangement)) and wherein a second presentation arrangement presents content items with a second level of detail lower than the first level of detail (Fig 5C; arrangement and display of smaller images (equivalent to second presentation arrangement))
	Neither Yao nor Rodriguez nor Agrawal nor Peterson nor Girish nor Buryak nor Luu nor the combination, teach “determining that the first content item is associated with multiple categories of content presented in a graphical user interface; in response to determining that the first content item is associated with the multiple categories of content presented in the graphical user interface, determining that the user accesses content from a first category of the multiple categories of content more often than a second category of the multiple categories of content, the first category comprising reactions from friends; associating the first content with the first category instead of the second category in response to determining that the user accesses content from the first category more often than the second category; and presenting the first content item to the user in a presentation arrangement of the graphical user interface in a first region corresponding to the first category together with other content items presented in a second region corresponding to the second category” in the context presenting content based on the reaction data of friends from a messaging application.
	In the examiner’s opinion it would not have been obvious to one of the ordinary skill in the art prior to the effective filing date of the application to modify the above recited prior art to teach “determining that the first content item is associated with multiple categories of content presented in a graphical user interface; in response to determining that the first content item is associated with the multiple categories of content presented in the graphical user interface, determining that the user accesses 
Therefore independent claims 1, 19, and 20, are deemed to be allowable over prior art, 2-18 are deemed to be allowable in light of their dependency from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451